                        Case 3:20-cv-04375-SK Document 2
                                                       5 Filed 06/30/20
                                                               07/01/20 Page 1 of 2


                                                                                                                                              FILED
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT                                                                              Jul 01 2020
                                                                    for the
                                                       NorthernDistrict
                                                               Districtof
                                                                        of__________
                                                                          California                                                        SUSANY. SOONG
                                                    __________                                                                         CLERK, U.S. DISTRICT COURT
                                                                                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                         )                                                                   SAN FRANCISCO
   Michelle Shultz, individually and on behalf of all
              others similarly situated                                  )
                                                                         )
                                                                         )
                            Plaintiff(s)                                 )
                                                                         )
                                v.                                                           Civil Action No. 3:20-cv-04375
                                                                         )
TTAC Publishing, LLC, a NV limited liability company                     )
                                                                         )
                                                                         )
                                                                         )
                           Defendant(s)                                  )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) TTAC Publishing, LLC
                                           c/o Northwest Registered Agent, LLC
                                           401 Ryland St., Ste. 200-A
                                           Reno, NV 89502




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Rebecca Davis (SBN 271662)
                                           rebecca@lozeaudrury.com
                                           LOZEAU DRURY LLP
                                           1939 Harrison St., Ste. 150
                                           Oakland, CA 94612
                                           Telephone: (510) 836-4200

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  ST
                                                                                    ATE
                                                                                       S DISTR
                                                                                              IC
                                                                                                T
                                                                                                        CLERK OF COURT
                                                                              D
                                                                                                          Susan Y. Soong
                                                                                                       CO
                                                                         E
                                                                       IT




                                                                                                         UR
                                                                     UN




                                                                                                           T
                                                                     N O RT




             7/1/2020
                                                                                                             NI A




Date:                                                                                                                                          A. Kokich
                                                                                                         OR
                                                                         HE




                                                                                                       IF




                                                                              N                          L
                                                                              R




                                                                                  DI                  CA
                                                                                       S T RI T O F
                                                                                             C                      Signature of Clerk or Deputy Clerk
                         Case 3:20-cv-04375-SK Document 2
                                                        5 Filed 06/30/20
                                                                07/01/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:20-cv-04375

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
